FILE COPY




CHIEF JUSTICE •                                                                                                                   CLERK
JAMES T. WOR~HEN                                                                                                                  CATHYS. LUSK
               I

                                                  TwELFfH COURT OF ApPEALS                                                 FILED IN
JUSTICES
BRIAN HOYLE                                                                                                         12th COURT    OF APPEALS
                                                                                                                              CHIEF STAFF ATTORNEY
                                                                                                                              MARGARET HUSSEY
GREG NEELEY                                                                                                              TYLER,   TEXAS
                                                                                                                    5/15/2015 2:12:56 PM
                                                                                                                         CATHY S. LUSK
                                                                                                                             Clerk




         M . Jenica Turner
         D' trict Clerk, Wood County
         P. O. Box 1707
         Q itman, TX 75783
         * ELIVERED VIA E-MAIL                          *
                          Case Number: 
             12-15-00028-CV
                          Trial Court Case Number: 
 2014-550

                          Debbi Lofton 

                          v.
                          Milton Soward

         Pu suant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
                                                                                                                                                            f
                                                                                                                                                            ,
                                                                                                                                                            ,~
         M ndate issued in the above cause. When the District or County Clerk has executed the                                                              f
         M ndate in accordance with the opinion of this Court, the Clerk is requested to fill in the                                                        I
         in rmation below and to return the attached copy to this office.



         C


         B



         C            . Jeffrey L. Fletcher (DELIVERED VIA E-MAIL) 

         C           s. Debbi Lofton 



         M ndate executed on              L';     J .   day of                  l..                  ,2015.



  d            2tfInt ~                                     l    1.                                               DistrictiCounty Clerk

,...,. ... . , . "             .   ~17_FIW~   S""", • """ 384 •    """'~     78702 • "'" 903-893.8411 • p""       ,;:':!:,':! t          tit,. t
. Serving An¥erson, Angelina, Ch/i?rokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur; Van
                           •                                    Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us
           •   III   II
                           o

                                                                          ~n                           I

                     THE STATE OF TExASS;I;jYIJ
                        MAN D ATE           ; ..4N                                             /8
                                                                                                      !
                    *********************************************
                                                                                                      I
                                                                                                      i~"
    THE 402ND DISTRICT COURT OF WOOD COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 27th
d   of February, 2015, the cause upon appeal to revise or reverse your judgment between

                                 DEBBI LOFTON, Appellant

                       NO. 12-15-00028-CV; Trial Court No. 2014-550

                                     By per curiam opinion.

                                MILTON SOWARD, Appellee

w s determined; and therein our said Court made its order in these words:

         "THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this court is without jurisdiction of the appeal, and that the
a peal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
a d the same is, hereby dismissed for want of jurisdiction; and that this decision be certified to
th court below for observance."

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
    the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
re ognized, obeyed, and executed.

       WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
o Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
TIer, this the 12th day of May, 2015.

                      CATHY S. LUSK, CLERK


                      By: __~~~~~~~~~~__
                          Chief Deputy Clerk
                                          o                                                           FILE COPY




                                       Court of Appeals 

                            Twelfth Court of Appeals District at Tyler 


                                              BILL OF COSTS 

                                   Court of Appeals No. 12-15-00028-CV 


                                          Trial Court No. 2014-550 





IJU,"''';;"ll''   Court chapter 51 fee
1'.,,\iIUIU;U     Texas.gov efiling fee




               S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
             certity that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
             AND SEAL OF SAID COURT, at Tyler, this 12th day of May 2015, A.D.

                                                        CATHY LUSK, CLERK


                                                       By: ----J-UI.~!.LUA.L_/..::Ju.:..J...&.ICLlLJ.J.Hj~
                                                           Katrina McClenny, ChiefDepu